Name: Commission Regulation (EEC) No 2641/91 of 4 September 1991 amending Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 5. 9 . 91 Official Journal of the European Communities No L 247/11 COMMISSION REGULATION (EEC) No 2641/91 of 4 September 1991 amending Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables 1 . Article 6 (1 ) is replaced by the following : * 1 . In the case of :  peaches, apricots and pears falling within CN code ex 2008, and  cherry juice falling within CN code ex 2009 80, applicants may indicate in Section 1 6 of their applica ­ tions for import licences the CN codes, and in parti ­ cular the following ones : 2008 40 51 and 2008 40 59, or 2008 40 71 and 2008 40 79, or 2008 50 61 and 2008 50 69, or 2008 50 71 and 2008 50 79, or 2008 70 61 and 2008 70 69, or 2008 70 71 and 2008 70 79, or ex 2009 80 34 and ex 2009 80 39, or ex 2009 80 80, ex 2009 80 85 and ex 2009 80 93 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas Annex IV to Regulation (EEC) No 426/86 concerning the list of products for which an import licence is required has been amended ; whereas, therefore, Commission Regulation (EEC) No 2405/89 of 1 August 1989 (3), as amended by Regulation (EEC) No 619/90 (4) should be adjusted and account should also be taken of the new codes attributed to certain products under the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed form Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2405/89 is hereby amended as follows : The codes indicated in the application shall be entered on the import licence.' ; 2. Annexes I and II are hereby replaced by Annexes I and II to this Regulation respectively. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7 . 1991 , p. 1 . 0 OJ No L 227, 4. 8 . 1989, p. 34. (4) OJ No L 67, 15. 3 . 1990, p. 31 . No L 247/12 Official Journal of the European Communities 5. 9. 91 ANNEX I List of products referred to in Article 3 (1) CN code Description Amount in ECU/ 100 kg net 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen  Leguminous vegetables, shelled or unshelled : 0710 21 00   Peas (Pisum sativum) 0,60 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0711 90  Other vegetables , mixtures of vegetables   Vegetables : 0711 90 50    Mushrooms : \     Cultivated mushrooms 2,00     Other 2,00 ex 0806 Grapes, fresh or dried : 0806 20  Dried :   In immediate containers of a net capacity not exceeding 2 kg : 0806 20 12    Sultanas 2,00 0806 20 18 Other   Other : 2,00 0806 20 92    Sultanas 2,00 0806 20 98    Other 2,00 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 1 3 % by weight : Whole 0,60     Other 0,60 0811 10 19    Other : l Whole 0,60     Other 0,60 0811 10 90   Other : Whole 2,00    Other 2,00 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white ­ or redcurrants and gooseberries :   Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13 % by weight :    Raspberries : Whole 0,60 \      Other 0,60 5. 9. 91 Official Journal of the European Communities No L 247/13 CN code Description Amount in ECU/ 100 kg net ex 0811 20 19    Other :     Raspberries : Whole 0,60 |      Other 0,60   Other : 0811 20 31    Raspberries : \ Whole 2,00 Other 2,00 0811 90  Other :   Containing added sugar or other sweetening matter : ex 0811 90 10    With a sugar content exceeding 13 % by weight :      Sour cherries (Prunus cerasus) 2,00      Other cherries 2,00 ex 0811 90 30     Other :      Sour cherries (Prunus cerasus) 2,00      Other cherries 2,00   Other : ex 0811 90 90    Other :      Sour cherries (Prunus cerasus) 2,00      Other cherries 2,00 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solu ­ tions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries :   Sour cherries (Prunus cerasus) 2,00 I Other 2,00 0812 20 00  Strawberries 2,00 0812 90  Other : 0812 90 60   Raspberries 2,00 0813 Fruit, dried, other than that falling within codes 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 20 00  Prunes 1,20 0813 30 00  Apples 2,00 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : 2001 90 50   Mushrooms : \    Cultivated 2,00 l    Other 2,00 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10  Tomatoes, whole or in pieces : 2002 10 10   Peeled 0,60 , 2002 10 90   Other 0,60 2002 90  Other : 2002 90 10   With a dry matter content of less than 12% by weight 0,60 2002 90 30   With a dry matter content of not less than 12 % but not more than 30 °/o by weight 1,80 2002 90 90   With a dry matter content of more than 30 % by weight 1,80 No L 247/ 14 Official Journal of the European Communities 5. 9 . 91 CN code Description Amount in ECU/ 100 kg net 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : \\ 2003 10 10   Cultivated 2,40 2003 10 90   Other 2,40 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : I 2004 90  Other vegetables and mixtures of vegetables : l 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 0,60 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : I 2005 40 00  Peas (Pisum sativum)  Peas (Vigna spp., Phaseolus spp.) : 0,60 ex 2005 59 00   Other : \    French beans (Phaseolus sp,p.) 0,60 2005 6000  Asparagus 2,00 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 99   Other :    With a sugar content exceeding 30 % by weight :  Other : 2007 99 33      Of strawberries 0,60 2007 99 35      Of raspberries    With a sugar content exceeding 13 % but not exceeding 30 % : 0,60 ex 2007 99 59     Other : l      Of strawberries and/or of raspberries 0,60 ex 2007 99 90    Other : \     Of strawberries and/or raspberries 0,60 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweete ­ ning matter or spirit, not elsewhere specified or included : 2008 40  Pears :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 40 51     with a sugar content exceeding 13 % by weight 0,60 2008 40 59     Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 0,60 2008 40 71     With a sugar content exceeding 15 % by weight 0,60 2008 40 79     Other    Not containing added sugar, in immediate packings of a net content : 0,60 2008 40 91 _  _  Of 4,5 kg or more 0,60 2008 40 99     Of less than 4,5 kg 0,60 5. 9 . 91 Official Journal of the European Communities No L 247/15 CN code Description Amount in EqU/100 kg net 2008 50  Apricots :   Not containing added spirit :    Containing added sugar in immediate packings of a net content exceeding 1 kg : 2008 50 61     With a sugar content exceeding 13 % by weight 0,60 2008 50 69     Other 0,60    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 50 71     With a sugar content exceeding 15 % by weight 0,60 2008 50 79     Other 0,60    Not containing added sugar, in immediate packings of a net content : 2008 50 91     Of 4,5 kg or more 0,60 2008 50 99     Of less than 4,5 kg 0,60 2008 60  Cherries :   Not containing added spirit : l    Containing added sugar, in immediate packings of a netcontent exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 2,00 2008 60 59     Other 2,00    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 2,00 2008 60 69     Other 2,00    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : I 2008 60 71      Sour cherries (Prunus cerasus) 2,00 2008 60 79      Other     Of less than 4,5 kg : 2,00 2008 60 91      Sour cherries (Prunus cerasus) 2,00 2008 60 99 Other 2,00 2008 70  Peaches :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61     With a sugar content exceeding 13 % by weight 0,60 2008 70 69     Other 0,60    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 70 71     With a sugar content exceeding 1 5 % by weight 0,60 2008 70 79     Other 0,60 2008 80  Strawberries :   Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 0,60 No L 247/1 6 Official Journal of the European Communities 5. 9 . 91 CN code Description Amount in ECU/100 kg net 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg    Not containing added sugar, in immediate packings of a net content : 0,60 2008 80 91     Of 4,5 kg or more 0,60 2008 80 99     Of less than 4,5 kg  Other, including mixtures other than those falling within code 2008 19 : 0,60 2008 99   Other :    Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : ex 2008 99 48      Other :       Raspberries 0,60     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : ex 2008 99 69      Other :       Raspberries 0,60     Not containing added sugar : ex 2008 99 99      Other :       Raspberries 0,60 2009 Fruit juices (including grapes must) and vegetable juices, unfer ­ mented and not containing added spirit, whether or not containing added sugar or other sweetening matter : 2009 80  Juice of any single fruit or vegetable :   Of a density exceeding 1,33 g/cmJ at 20 °C :    Other : ex 2009 80 34     Of a value not exceeding ECU 30 per 100 kg net weight :      Of cherries " 0,60 ex 2009 80 39 Other :      Of cherries 0,60   Of a density not exceeding 1,33 g/cm3 at 20 °C : Other : ex 2009 80 80     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Of cherries 0,60     Other : ex 2009 80 85      With an added sugar content exceeding 30 % by weight :       Of Cherries 0,60 ex 2009 80 93 _____ With an added sugar content not exceeding 30 % by weight :       Of cherries 0,60      Not containing added sugar : ex 2009 80 99 ______ Other :        Of cherries 0,60 5. 9 . 91 Official Journal of the European Communities No L 247/17 ANNEX II List of products referred to in Article 5 CN code Description 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption : 071 1 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 50    Mushrooms 0806 Grapes, fresh or dried : ex 0806 20  Dried : 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 13 % by weight 081110 19    Other 0811 10 90   Other 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white-, or red-currants and gooseberries :   Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13 % by weight :     Raspberries ex 0811 20 19    Other :     Raspberries   Other : 0811 20 31    Raspberries 0811 90  Other :   Containing added sugar or other sweetening matter : ex 0811 90 10    with a sugar content exceeding 1 3 % by weight : \     Cherries ex 0811 90 30    Other :     Cherries ex 0811 90 90    Other :     Cherries 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption : 081210 00  Cherries 0812 20 00  Strawberries 081290  Other : 0812 90 60   Raspberries 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : 2001 90 50   Mushrooms 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : 2003 10 10   Cultivated 2003 10 90   Other No L 247/ 18 Official Journal of the European Communities 5 . 9 . 91 CN code Description 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp, in pod 2005 Other vegetables prepared or preserved otherwise than by Vinegar or acetic acid, not frozen : 2005 40 00  Peas (Pisum sativum)  Beans (Vigna spp, Phaseolus spp) : ex 2005 59 00   Other :    French beans (Phaseolus spp) 2005 60 00  Asparagus 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 99   Other :    With a sugar content exceeding 30 % by weight :     Other : 2007 99 33      Of strawberries 2007 99 35      Of raspberries    With a sugar content exceeding 13 % but not exceeding 30 % by weight : ex 2007 99 59     Other :      Of strawberries      Of raspberries ex 2007 99 90    Other :     Of strawberries     Of raspberries 2008 Fruit, nuts and other edible parts of plants otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere speci ­ fied or indued : 2008 60  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 2008 60 59     Other    Containing added sugar, in immediate packings of a net content not excee ­ ding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 2008 60 69     Other    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 2008 60 71      Sour cherries (Prunus cerasus) 2008 60 79      Other     Of less than 4,5 kg : 2008 60 91      Sour cherries (Prunus cerasus) 2008 60 99      Other 2008 80  Strawberries :   Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70    Containing added sugar, in immediate packings of a net content not excee ­ ding 1 kg    Not containing added sugar, in immediate packings of a net content : 5. 9 . 91 Official Journal of the European Communities No L 247/ 19 CN code Description 2008 80 91     Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg  Other, including mixtures other than those falling within code 2008 19 : 2008 99   Other :    Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : ex 2008 99 48      Other :       Raspberries     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : ex 2008 99 69      Other :       Raspberries :     Not containing added sugar : ex 2008 99 99      Other : ______ Raspberries 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not contai ­ ning added spirit, whether or not containing added sugar or other sweetening matter : 2009 80  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Other : ex 2009 80 34     Of a value not exceeding ECU 30 per 100 kg net weight :      Of cherries ex 2009 80 39     Other :      Of cherries   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Other : ex 2009 80 80     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Of cherries     Other : ex 2009 80 85      With an added sugar content exceeding 30 % by weight : ______ Of cherries ex 2009 80 93      With an added sugar content not exeeding 30 % by weight :       Of cherries      Not containing added sugar : ex 2009 80 99       Other : _______ Of cherries